DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I  in the reply filed on 5/09/2022 is acknowledged.
Claims 1-15 are pending.  Claims 3-4,8-9,14-15 are withdrawn as being drawn to a nonelected invention.
An action on the merits for claims 1-2, 5-7, 10-13 is set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 10-13  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,2,  5, 10-13 are unclear as it is not clear how the phrase “the fusion gene expresses” and the calculation limits the claimed probe.  These recitations appear to be limiting the fusion gene that the probe hybridizes to or the method of massively parallel sequencing, however, it is not clear if these recitations limit the structure of the probe itself.  
Claim 5 is indefinite over the term “probe set” as claim 1 only requires a probe.  Further, as the claim is drawn to limiting x,y, and z it is not clear how these limitations limit the structure of the probe claimed.  As such the metes and bounds are unclear.  
Claim 10-11 are indefinite as the claims are drawn to a plurality of probes, combination probe set, at least one probe, whereas the claims are dependent on claim 1 which only requires “a probe”.  
Claim 12 is indefinite as it appears to be limited to limiting the preamble and as such it is not clear how the claim further limits the structure of claim 1.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-7, 10-13  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) probes  that comprise fragments of nucleic acids which are products of nature. This judicial exception is not integrated into a practical application because the probes represent fragments of naturally occurring gene structure.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the structures do not include anything other than fragments of naturally occurring gene.
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. 
Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, (2013). 
 	The claimed invention is directed to naturally occurring fragments of a naturally occurring nucleic acids.  This judicial exception is not integrated into a practical application because it conveys the same genetic information as the fusion genes itself.  These molecules are not patent eligible, whether isolated or not, pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics Inc., US (June 13, 2013).  The Supreme Court has made clear "separating [DNA] from surrounding genetic material is not an act of invention" Myriad, 133 S. Ct. at 2117.  This judicial exception is not integrated into a practical application because they convey the same genetic information as their naturally occurring counterparts. In Myriad v. Ambry CAFC 2014-1361,1366, December 17, 2014, the CAFC further (regarding a claim directed to a pair of primers) stated “In fact, the naturally occurring genetic sequences at issue here do not perform a significantly new function. Rather, the naturally occurring material is used to form the first step in a chain reaction—a function that is performed because the primer maintains the exact same nucleotide sequence as the relevant portion of the naturally occurring sequence. One of the primary functions of DNA’s structure in nature is that complementary nucleotide sequences bind to each other. It is this same function that is exploited here—the probe hybridizes to its complementary nucleotide sequence. Thus, just as in nature, probes utilize the innate ability of DNA to bind to itself.”
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because simply placing a product of nature into a generic container such as a kit , does not add a meaningful limitation as it is merely a nominal or token extra solution component of the claim and is nothing more than an attempt to generally link the product of nature to a particular technological environment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 10-13  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scolnick et al. (PLOS 2015 Vol 10 cited on IDS).
With regard to claims 1-2, 10-13, Scolnick et al. teaches probes (probes, probe sets)  that were designed so that the 3’ end of the probe hybridizes as near as possible to the known exon boundary, so that the exon products will cross at least one exon-exon junction.  As such the probes hybridize either to gene A or B.  Scholnick teach tiling probes that span gene A and B of the fusion. (see probe selection p. 7). The limitations of the algorithm does not appear to limit the structure of the probe, as such the structure of the claim probe encompasses the probes designed by Scolnick.  Further, the term “kit” does not provide any more structural limitation that the probe or probe sets themselves.  As such Scolnick et al. teaches the structures of the claims.  
With regard to claim 5, as noted in the 35 USC 112b it is not clear how the structure has been altered by the claim.  However, as noted Scolnick et al. teaches tiling probes that cross the exons and span genes A and B of the fusion, Scolnick teaches the breadth of the probe or probe set structure.  
With regard to claim 6-7, Scolnick et al. teaches sequence analysis (p. 7) and as such teaches probes capable of determining the presence of a fusion gene.  Scolnick et al. teaches probes that were designed so that the 3’ end of the probe hybridizes as near as possible to the known exon boundary, so that the exon products will cross at least one exon-exon junction.  As such the probes hybridize either to gene A or B.  Scholnick teach tiling probes that span gene A and B of the fusion. (see probe selection p. 7).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/              Primary Examiner, Art Unit 1634